               Case 2:18-cr-00160-WBS Document 11 Filed 05/27/20 Page 1 of 5


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   DAVID M. PORTER, #127024
     Assistant Federal Defender
 3   OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Tel: (916) 498-5700/Fax (916) 498-5710
 5
     Attorneys for Defendant
 6   PATRICK GRIFFITH
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    )   Case No. 2:18-CR-00160-WBS
                                                  )
11                       Plaintiff,               )   STIPULATION AND ORDER REGARDING
                                                  )   DEFENDANT’S ADMISSION TO VIOLATION
12     v.                                         )   OF TERM OF SUPERVISED RELEASE;
                                                  )   DISPOSITION AND DEFENDANT’S WAIVER
13                                                )   OF APPEARANCE
     PATRICK GRIFFITH,                            )
14                                                )   Judge:        Hon. William B. Shubb
                         Defendant.               )   Current Date: June 1, 2020
15                                                )   Time:         9:00 a.m.
16
17      The parties, Defendant PATRICK GRIFFITH, represented by Assistant Federal Defender
18   David M. Porter, and the UNITED STATES, represented by Assistant United States Attorney
19   Rosanne L. Rust, along with the UNITED STATES PROBATION OFFICE, by and through
20   United Stated Probation Officer Kendall Millhouse, hereby set forth the following stipulations
21   and requests regarding Mr. Griffith’s admission of a violation of his term of supervised release
22   and the appropriate disposition in this case.
23      1. In sum, the Defendant, the United States, and the United States Probation Office agree
24   that the appropriate resolution in this case is: (a) for Mr. Griffith to admit to Charge 1 in the
25   pending Violation Petition (ECF No. 4, filed March 16, 2020); and (b) for the United States and
26   the United States Probation Office to dismiss the remaining charge in the Violation Petition.
27   Moreover, in light of this agreement, the parties jointly request this Court find Mr. Griffith in
28

                                                       -1
              Case 2:18-cr-00160-WBS Document 11 Filed 05/27/20 Page 2 of 5


 1   violation of the terms of his supervised release and sentence him to time served. Should the
 2   Court follow this joint request, the parties request that the Court vacate the pending admit/deny
 3   hearing date, which is currently set for June 1, 2020.
 4      2. In light of this agreed-upon resolution, Mr. Griffith agrees and stipulates to the following:
 5          He has received the Violation Petition and has had sufficient time to discuss the violation
            charges with his counsel, he understands the charges, and he wishes to admit to Charge 1
 6          of the Violation Petition, which charges him with a failure to notify of change in
 7          employment. Mr. Griffith admits that he failed to inform the probation officer within 72
            hours of becoming aware of a change in his employment. Moreover, Mr. Griffith admits
 8          the facts described in the factual basis fully support the charge.

 9          Mr. Griffith acknowledges and understands that his admission to Charge 1 of the
            Violation Petition provides the Court with a basis to find him in violation of standard
10
            condition number 7 of his terms of supervised release. He understands and acknowledges
11          that this admission carries with it potential consequences, including a maximum possible
            term of incarceration of three years and a Guidelines range of three to nine months
12          imprisonment as discussed in the Revocation Guide at page 7 of ECF Number 4.
13          Mr. Griffith accordingly knowingly and voluntarily ADMITS Charge 1 of the Violation
14          Petition. He did violate the standard condition, which states, the defendant “must notify
            the probation officer within 72 hours of becoming aware of a change or expected change
15          [in employment].”

16          Mr. Griffith also acknowledges and understands he has a right to a revocation hearing
            concerning Charge 1 of the Violation Petition, where the government would bear the
17          burden of proving the charge by a preponderance of the evidence. Mr. Griffith agrees
18          that in admitting this violation, he understands all of his rights under Federal Rule of
            Criminal Procedure 32.1(b)(2), and that he has received the opportunity to exercise all of
19          those rights, including the right to a revocation hearing, the right to written notice of the
            alleged violation, the right to disclosure of the evidence against him, the right to an
20          opportunity to appear, present evidence, and question any adverse witness, the right to be
            represented by appointed counsel, and the right to an opportunity to make a statement and
21
            present information in mitigation. Pursuant to Federal Rule of Criminal Procedure
22          32.1(b)(2), Mr. Griffith voluntarily and intelligently waives any further exercise of those
            rights in agreeing to this stipulation.
23
            Similarly, Mr. Griffith acknowledges and understands all of his rights under Federal Rule
24          of Criminal Procedure 32.1(c), including his right to a hearing before the Court modifies
25          the conditions of his supervised release, his right to counsel, and his right to an
            opportunity to make a statement and present any information in mitigation. Pursuant to
26          Federal Rule of Criminal Procedure 32.1(c)(2)(A), Mr. Griffith voluntarily and
            intelligently waives each of those rights, including the right to a disposition or
27          modification hearing concerning Charge 1 of the Violation Petition.
28

                                                      -2
                Case 2:18-cr-00160-WBS Document 11 Filed 05/27/20 Page 3 of 5


 1            With respect to his personal appearance in Court, Mr. Griffith voluntarily and
              intelligently waives his right to a court appearance regarding Charge 1 of the Violation
 2            Petition. Mr. Griffith has spoken with counsel and agrees that his signature on his behalf
 3            on this stipulation operates to bind him to this stipulation and these requests. Due to the
              coronavirus pandemic, this Court has authorized counsel to sign such documents on
 4            behalf of his client (CAED General Order 616), and by his signature below, defense
              counsel certifies that Mr. Griffith has spoken with him and authorized him to sign on his
 5            behalf in support of this stipulation as well as to waive any further Court appearance on
              this matter.1
 6
 7         3. The parties and the Probation Office jointly stipulate and request the following:

 8            The Court accept Mr. Griffith’s waivers in this stipulation and agree to proceed without a
              court appearance;
 9
              the Court accept Mr. Griffith’s admission to Charge 1 of the Violation Petition and enter
10            it on the record;
11
              the Court find Mr. Griffith in violation of his terms of supervised release imposed on
12            October 13, 2017;

13            the Court enter an order sentencing Mr. Griffith to time served on this violation, and
              continues his term of supervised release on all the same terms and conditions as ordered
14            on the amended judgment filed by the court on October 13, 2017 ; and,
15
              the Court dismiss the remaining charge in the violation petition.
16
17
           4. The parties agree to this disposition in light of Mr. Griffith’s general compliance with the
18
     terms and conditions of his supervised release, his cooperative attitude since being released after
19
     his initial appearance on the Violation Petition, and his strong family support.
20
     ///
21
     ///
22
     ///
23
     ///
24
25
26   1
       CAED General Order 616 states that “where a defendant’s signature is called for, unless
     otherwise ordered by the court, defense counsel may sign electronically on the defendant’s
27   behalf using the format ‘/s/ name’ and file the signed document electronically after defendant has
     an opportunity to consult with counsel and consents to counsel’s signing on defendant’s behalf.”
28

                                                       -3
              Case 2:18-cr-00160-WBS Document 11 Filed 05/27/20 Page 4 of 5


 1      5. Should the Court grant the requests of the parties in this stipulation, the parties jointly
 2   request the June 1, 2020 admit/deny hearing be vacated.
 3   Dated: May 26, 2020
 4                                                 HEATHER WILLIAMS
 5                                                 Federal Defender

 6                                                 /s/ David M. Porter
                                                   DAVID M. PORTER
 7                                                 Assistant Federal Defender
 8
                                                   Attorneys for Defendant
 9                                                 PATRICK GRIFFITH

10
     Dated: May 26, 2020
11                                                 /s/ PATRICK GRIFFITH by counsel
12                                                 PATRICK GRIFFITH
                                                   Defendant
13
14   Dated: May 26, 2020
                                                   McGREGOR W. SCOTT
15                                                 United States Attorney
16
                                                   /s/ Rosanne L. Rust
17                                                 ROSANNE L. RUST
                                                   Assistant United States Attorney
18
                                                   Attorneys for Plaintiff
19                                                 UNITED STATES OF AMERICA
20
21   Dated: May 26, 2020
                                                   /s/ Kendall Millhouse
22                                                 KENDALL MILLHOUSE
                                                   United States Probation Officer
23
24
25
26
27
28

                                                      -4
               Case 2:18-cr-00160-WBS Document 11 Filed 05/27/20 Page 5 of 5


 1                                               ORDER

 2          The Court hereby adopts the stipulation and requests above, and will issue a Judgment

 3   and Commitment Order consistent with them. The Court accepts Mr. Griffith’s admission to

 4   Charge 1 and finds him in violation of his terms of supervised release. The Court dismisses the

 5   remaining charge. The Court sentences Mr. Griffith to time served in this case, and continues his

 6   term of supervised release on all the same terms and conditions as ordered on the amended

 7   judgment filed by the court on October 13, 2017. The Court hereby vacates the June 1, 2020

 8   hearing in this matter.

 9   Dated: May 27, 2020

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -5
